FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED BROTHERHOOD OF                
CARPENTERS AND JOINERS OF
AMERICA LOCAL 848; UNITED
BROTHERHOOD OF CARPENTERS AND
JOINERS OF AMERICA; AFL-CIO,
and CARPENTERS LOCAL 505,
UNITED BROTHERHOOD OF
CARPENTERS & JOINERS OF AMERICA,          No. 05-75295
AFL-CIO,
                      Petitioners,        NLRB Nos.
                                         20-CA-29636-1
UNITED BROTHERHOOD OF                    20-CA-29918-1
CARPENTERS AND JOINERS OF
AMERICA,
                      Intervenor,
               v.
NATIONAL LABOR RELATIONS
BOARD,
                     Respondent.
                                     




                          14983
14984     UNITED BROTHERHOOD OF CARPENTERS v. NLRB



NATIONAL LABOR RELATIONS                  
BOARD; MACERICH MANAGEMENT,
                      Petitioners,
UNITED BROTHERHOOD OF                            Nos. 05-76217
CARPENTERS AND JOINERS OF                             05-77116

                                          
AMERICA,                                           NLRB Nos.
                      Intervenor,                20-CA-29636-1
               v.                                 30-CA-29918
MACERICH MANAGEMENT, COMPANY;                       ORDER
MACERICH PROPERTY MANAGEMENT
COMPANY,
                    Respondents.
                                          
                     Filed October 28, 2008

        Before: Jane R. Roth,* Sidney R. Thomas, and
            Consuelo M. Callahan, Circuit Judges.



                             ORDER

   The joint motion filed on September 18, 2008, to correct
the caption is GRANTED. The caption of the opinion filed on
August 25, 2008, is corrected to read:




   *The Honorable Jane R. Roth, Senior United States Circuit Judge for
the Third Circuit, sitting by designation.
        UNITED BROTHERHOOD OF CARPENTERS v. NLRB   14985



UNITED BROTHERHOOD OF                
CARPENTERS AND JOINERS OF
AMERICA LOCAL 586; UNITED
BROTHERHOOD OF CARPENTERS AND             No. 05-75295
JOINERS OF AMERICA LOCAL 505,
                      Petitioners,        NLRB Nos.
                                         20-CA-29636-1
               v.                        20-CA-29918-1
NATIONAL LABOR RELATIONS
BOARD,
                     Respondent.
                                     

NATIONAL LABOR RELATIONS             
BOARD,
                       Petitioner,
UNITED BROTHERHOOD OF
CARPENTERS AND JOINERS OF                 No. 05-76217
AMERICA LOCAL 586; UNITED
                                           NLRB Nos.
                                     
BROTHERHOOD OF CARPENTERS AND
JOINERS OF AMERICA LOCAL 505,            20-CA-29636-1
                     Intervenors,         30-CA-29918
               v.                           OPINION
MACERICH MANAGEMENT, COMPANY;
MACERICH PROPERTY MANAGEMENT
COMPANY,
                    Respondents.
                                     
14986   UNITED BROTHERHOOD OF CARPENTERS v. NLRB



MACERICH MANAGEMENT COMPANY;         
MACERICH PROPERTY MANAGEMENT
COMPANY,
                      Petitioners,
UNITED BROTHERHOOD OF
CARPENTERS AND JOINERS OF
AMERICA LOCAL 586; UNITED
BROTHERHOOD OF CARPENTERS AND
JOINERS OF AMERICA LOCAL 505,             No. 05-77116
                     Intervenors,
               v.                         NLRB Nos.
                                         20-CA-29636-1
NATIONAL LABOR RELATIONS                  30-CA-29918
BOARD,
                     Respondent.


INTERNATIONAL COUNCIL OF
SHOPPING CENTERS AND CALIFORNIA
BUSINESS PROPERTIES ASSOCIATION;
CALIFORNIA LABOR FEDERATION,
                   Amicus Curiae.
                                     
  The Clerk of Court is instructed to correct the Court’s
docket to reflect these changes.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.